 1   JILL WILLIAMS – State Bar No. 221793
     CAYLIN W. JONES – State Bar No. 327829
 2   CARPENTER, ROTHANS & DUMONT, LLP
     500 S. Grand Avenue, 19th Floor
 3   Los Angeles, CA 90071
     (213) 228-0400 / (213) 228-0401 [Fax]
 4   jwilliams@crdlaw.com / cjones@crdlaw.com
 5   Attorneys for Defendant,
     County of Los Angeles
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   STEVEN MOORE,                              ) Case No.: 2:20-cv-07751-MWF-AGR
                                                )
12                                              ) STIPULATION RE PROTECTIVE
                                                ) ORDER
13                 Plaintiff,                   )
                                                )
14          vs.                                 )
                                                )
15   COUNTY OF LOS ANGELES;                     )
     DEPUTY MEDINA, individually and )
16   in his official capacity; DEPUTY ROE, )
     individually and in his official capacity; )
17   DEPUTY CERVANTES, individually )
     and in his official capacity; DEPUTY )
18   JUAREZ, individually and in his            )
     official capacity; OSJ                     )
19   ENFORCEMENT DEPUTY                         )
     GORMAN, individually and in his            )
20   official capacity; DOES 1 through 100, )
     inclusive.                                 )
21                                              )
                                                )
22                 Defendants.                  )
                                                )
23
24         IT IS HEREBY STIPULATED by and among the parties hereto, through
25   their respective counsel of record, as follows:
26         1. A. PURPOSES AND LIMITATIONS
27         Discovery in this action may involve production of confidential, proprietary,
28   or private information for which special protection from public disclosure and
                                       -1-
                        STIPULATION RE PROTECTIVE ORDER
 1   from use for any purpose other than prosecuting this litigation may be warranted.
 2   Accordingly, the parties hereby stipulate and petition the Court to enter the
 3   following Stipulated Protective Order. The parties acknowledge that this Order
 4   does not confer blanket protections on all disclosures or responses to discovery and
 5   that the protection it affords from public disclosure and use extends only to the
 6   limited information or items that are entitled to confidential treatment under the
 7   applicable legal principles. The parties further acknowledge, as set forth in Section
 8   12.3, below, that this Stipulated Protective Order does not entitle them to file
 9   confidential information under seal; Civil Local Rule 79-5 sets forth the
10   procedures that must be followed and the standards that will be applied when a
11   party seeks permission from the court to file material under seal.
12         B. GOOD CAUSE STATEMENT
13         The parties submit that GOOD CAUSE exists to enter the proposed
14   protective order to balance the plaintiff’s right to discovery with the defendants’
15   concerns that certain documents may consist of confidential information
16   concerning the parties to this litigation, as well as individuals who are not parties
17   to this litigation, which may be protected by the official information privilege, law
18   enforcement privilege and the right to privacy, as protected by the California and
19   United States Constitution. The parties agree that all documents marked
20   confidential and produced pursuant to this protective order are subject to the terms
21   of this protective unless otherwise ordered by the Court.
22         2. DEFINITIONS
23          2.1 Action: Steven Moore v. County of Los Angeles, et al., Case No. 2:20-
24   cv-07751-MWF-AGR.
25         2.2 Challenging Party: a Party or Non-Party that challenges the designation
26   of information or items under this Order.
27         2.3 “CONFIDENTIAL” Information or Items: information (regardless of
28   how it is generated, stored or maintained) or tangible things that qualify for
                                             -2-
                        STIPULATION RE PROTECTIVE ORDER
 1   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 2   the Good Cause Statement.
 3         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
 4   support staff).
 5         2.5 Designating Party: a Party or Non-Party that designates information or
 6   items that it produces in disclosures or in responses to discovery as
 7   “CONFIDENTIAL.”
 8         2.6 Disclosure or Discovery Material: all items or information, regardless of
 9   the medium or manner in which it is generated, stored, or maintained (including,
10   among other things, testimony, transcripts, and tangible things), that are produced
11   or generated in disclosures or responses to discovery in this matter.
12         2.7 Expert: a person with specialized knowledge or experience in a matter
13   pertinent to the litigation who has been retained by a Party or its counsel to serve
14   as an expert witness or as a consultant in this Action.
15         2.8 House Counsel: attorneys who are employees of a party to this Action.
16   House Counsel does not include Outside Counsel of Record or any other outside
17   counsel.
18         2.9 Non-Party: any natural person, partnership, corporation, association, or
19   other legal entity not named as a Party to this action.
20         2.10 Outside Counsel of Record: attorneys who are not employees of a party
21   to this Action but are retained to represent or advise a party to this Action and have
22   appeared in this Action on behalf of that party or are affiliated with a law firm
23   which has appeared on behalf of that party, and includes support staff.
24         2.11 Party: any party to this Action, including all of its officers, directors,
25   employees, consultants, retained experts, and Outside Counsel of Record (and their
26   support staffs).
27         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
28   Discovery Material in this Action.
                                        -3-
                         STIPULATION RE PROTECTIVE ORDER
 1         2.13 Professional Vendors: persons or entities that provide litigation support
 2   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 3   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 4   and their employees and subcontractors.
 5         2.14 Protected Material: any Disclosure or Discovery Material that is
 6   designated as “CONFIDENTIAL.”
 7         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 8   from a Producing Party.
 9         3. SCOPE
10         The protections conferred by this Stipulation and Order cover not only
11   Protected Material (as defined above), but also (1) any information copied or
12   extracted from Protected Material; (2) all copies, excerpts, summaries, or
13   compilations of Protected Material; and (3) any testimony, conversations, or
14   presentations by Parties or their Counsel that might reveal Protected Material. Any
15   use of Protected Material at trial shall be governed by the orders of the trial judge.
16   This Order does not govern the use of Protected Material at trial.
17         4. DURATION
18         Even after final disposition of this litigation, the confidentiality obligations
19   imposed by this Order shall remain in effect until a Designating Party agrees
20   otherwise in writing or a court order otherwise directs. Final disposition shall be
21   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
22   with or without prejudice; and (2) final judgment herein after the completion and
23   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
24   including the time limits for filing any motions or applications for extension of
25   time pursuant to applicable law.
26         5. DESIGNATING PROTECTED MATERIAL
27         5.1 Exercise of Restraint and Care in Designating Material for Protection.
28         Each Party or Non-Party that designates information or items for protection
                                           -4-
                       STIPULATION RE PROTECTIVE ORDER
 1   under this Order must take care to limit any such designation to specific material
 2   that qualifies under the appropriate standards. The Designating Party must
 3   designate for protection only those parts of material, documents, items, or oral or
 4   written communications that qualify so that other portions of the material,
 5   documents, items, or communications for which protection is not warranted are not
 6   swept unjustifiably within the ambit of this Order.
 7         Mass, indiscriminate, or routinized designations are prohibited. Designations
 8   that are shown to be clearly unjustified or that have been made for an improper
 9   purpose (e.g., to unnecessarily encumber the case development process or to
10   impose unnecessary expenses and burdens on other parties) may expose the
11   Designating Party to sanctions.
12          If it comes to a Designating Party’s attention that information or items that
13   it designated for protection do not qualify for protection, that Designating Party
14   must promptly notify all other Parties that it is withdrawing the inapplicable
15   designation.
16         5.2 Manner and Timing of Designations. Except as otherwise provided in
17   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
18   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
19   under this Order must be clearly so designated before the material is disclosed or
20   produced.
21         Designation in conformity with this Order requires:
22         (a) for information in documentary form (e.g., paper or electronic
23   documents, but excluding transcripts of depositions or other pretrial or trial
24   proceedings), that the Producing Party affix at a minimum, the legend
25   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
26   contains protected material. If only a portion or portions of the material on a page
27   qualifies for protection, the Producing Party also must clearly identify the
28   protected portion(s) (e.g., by making appropriate markings in the margins).
                                             -5-
                        STIPULATION RE PROTECTIVE ORDER
 1         A Party or Non-Party that makes original documents available for inspection
 2   need not designate them for protection until after the inspecting Party has indicated
 3   which documents it would like copied and produced. During the inspection and
 4   before the designation, all of the material made available for inspection shall be
 5   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 6   documents it wants copied and produced, the Producing Party must determine
 7   which documents, or portions thereof, qualify for protection under this Order.
 8   Then, before producing the specified documents, the Producing Party must affix
 9   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
10   only a portion or portions of the material on a page qualifies for protection, the
11   Producing Party also must clearly identify the protected portion(s) (e.g., by making
12   appropriate markings in the margins).
13         (b) for testimony given in depositions that the Designating Party identify the
14   Disclosure or Discovery Material on the record, before the close of the deposition
15   all protected testimony.
16          (c) for information produced in some form other than documentary and for
17   any other tangible items, that the Producing Party affix in a prominent place on the
18   exterior of the container or containers in which the information is stored the legend
19   “CONFIDENTIAL.” If only a portion or portions of the information warrants
20   protection, the Producing Party, to the extent practicable, shall identify the
21   protected portion(s).
22         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
23   failure to designate qualified information or items does not, standing alone, waive
24   the Designating Party’s right to secure protection under this Order for such
25   material. Upon timely correction of a designation, the Receiving Party must make
26   reasonable efforts to assure that the material is treated in accordance with the
27   provisions of this Order.
28   ///
                                        -6-
                         STIPULATION RE PROTECTIVE ORDER
 1         6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
 3   designation of confidentiality at any time that is consistent with the Court’s
 4   Scheduling Order.
 5         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
 6   resolution process under Local Rule 37.1 et seq.
 7         6.3 The burden of persuasion in any such challenge proceeding shall be on
 8   the Designating Party. Frivolous challenges, and those made for an improper
 9   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
10   parties) may expose the Challenging Party to sanctions. Unless the Designating
11   Party has waived or withdrawn the confidentiality designation, all parties shall
12   continue to afford the material in question the level of protection to which it is
13   entitled under the Producing Party’s designation until the Court rules on the
14   challenge.
15         7. ACCESS TO AND USE OF PROTECTED MATERIAL
16         7.1 Basic Principles. A Receiving Party may use Protected Material that is
17   disclosed or produced by another Party or by a Non-Party in connection with this
18   Action only for prosecuting, defending, or attempting to settle this Action. Such
19   Protected Material may be disclosed only to the categories of persons and under
20   the conditions described in this Order. When the Action has been terminated, a
21   Receiving Party must comply with the provisions of section 13 below (FINAL
22   DISPOSITION).
23         Protected Material must be stored and maintained by a Receiving Party at a
24   location and in a secure manner that ensures that access is limited to the persons
25   authorized under this Order.
26         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
27   otherwise ordered by the court or permitted in writing by the Designating Party, a
28   Receiving Party may disclose any information or item designated
                                           -7-
                      STIPULATION RE PROTECTIVE ORDER
 1   “CONFIDENTIAL” only to:
 2         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 3   as employees of said Outside Counsel of Record to whom it is reasonably
 4   necessary to disclose the information for this Action; the officers, directors, and
 5   employees (including House Counsel) of the Receiving Party to whom disclosure
 6   is reasonably necessary for this Action;
 7         (b) the officers, directors, and employees (including House Counsel) of the
 8   Receiving Party to whom disclosure is reasonably necessary for this Action;
 9         (c) Experts (as defined in this Order) of the Receiving Party to whom
10   disclosure is reasonably necessary for this Action and who have signed the
11   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12         (d) the court and its personnel;
13         (e) court reporters and their staff;
14         (f) professional jury or trial consultants, mock jurors, and Professional
15   Vendors to whom disclosure is reasonably necessary for this Action and who have
16   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17         (g) the author or recipient of a document containing the information or a
18   custodian or other person who otherwise possessed or knew the information;
19         (h) during their depositions, witnesses ,and attorneys for witnesses, in the
20   Action to whom disclosure is reasonably necessary provided: (1) the deposing
21   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
22   they will not be permitted to keep any confidential information unless they sign the
23   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
24   agreed by the Designating Party or ordered by the court. Pages of transcribed
25   deposition testimony or exhibits to depositions that reveal Protected Material may
26   be separately bound by the court reporter and may not be disclosed to anyone
27   except as permitted under this Stipulated Protective Order; and
28         (i) any mediator or settlement officer, and their supporting personnel,
                                             -8-
                       STIPULATION RE PROTECTIVE ORDER
 1   mutually agreed upon by any of the parties engaged in settlement discussions.
 2         8. PROTECTED MATERIAL SUBPOENAED OR ORDERED
 3   PRODUCED IN OTHER LITIGATION
 4         If a Party is served with a subpoena or a court order issued in other litigation
 5   that compels disclosure of any information or items designated in this Action as
 6   “CONFIDENTIAL,” that Party must:
 7         (a) promptly notify in writing the Designating Party. Such notification shall
 8   include a copy of the subpoena or court order;
 9         (b) promptly notify in writing the party who caused the subpoena or order to
10   issue in the other litigation that some or all of the material covered by the subpoena
11   or order is subject to this Protective Order. Such notification shall include a copy
12   of this Stipulated Protective Order; and
13         (c) cooperate with respect to all reasonable procedures sought to be pursued
14   by the Designating Party whose Protected Material may be affected.
15         If the Designating Party timely seeks a protective order, the Party served
16   with the subpoena or court order shall not produce any information designated in
17   this action as “CONFIDENTIAL” before a determination by the court from which
18   the subpoena or order issued, unless the Party has obtained the Designating Party’s
19   permission. The Designating Party shall bear the burden and expense of seeking
20   protection in that court of its confidential material and nothing in these provisions
21   should be construed as authorizing or encouraging a Receiving Party in this Action
22   to disobey a lawful directive from another court.
23         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
24   PRODUCED IN THIS LITIGATION
25         (a) The terms of this Order are applicable to information produced by a Non-
26   Party in this Action and designated as “CONFIDENTIAL.” Such information
27   produced by Non-Parties in connection with this litigation is protected by the
28   remedies and relief provided by this Order. Nothing in these provisions should be
                                            -9-
                        STIPULATION RE PROTECTIVE ORDER
 1   construed as prohibiting a Non-Party from seeking additional protections.
 2         (b) In the event that a Party is required, by a valid discovery request, to
 3   produce a Non-Party’s confidential information in its possession, and the Party is
 4   subject to an agreement with the Non-Party not to produce the Non-Party’s
 5   confidential information, then the Party shall:
 6         (1) promptly notify in writing the Requesting Party and the Non-Party that
 7   some or all of the information requested is subject to a confidentiality agreement
 8   with a Non-Party;
 9         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
10   Order in this Action, the relevant discovery request(s), and a reasonably specific
11   description of the information requested; and
12         (3) make the information requested available for inspection by the Non-
13   Party, if requested.
14         (c) If the Non-Party fails to seek a protective order from this court within 14
15   days of receiving the notice and accompanying information, the Receiving Party
16   may produce the Non-Party’s confidential information responsive to the discovery
17   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
18   not produce any information in its possession or control that is subject to the
19   confidentiality agreement with the Non-Party before a determination by the court.
20   Absent a court order to the contrary, the Non-Party shall bear the burden and
21   expense of seeking protection in this court of its Protected Material.
22         10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
23         If a Receiving Party learns that, by inadvertence or otherwise, it has
24   disclosed Protected Material to any person or in any circumstance not authorized
25   under this Stipulated Protective Order, the Receiving Party must immediately (a)
26   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
27   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
28   the person or persons to whom unauthorized disclosures were made of all the terms
                                          - 10 -
                        STIPULATION RE PROTECTIVE ORDER
 1   of this Order, and (d) request such person or persons to execute the
 2   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 3   A.
 4         11. INADVERTENT PRODUCTION OF PRIVILEGED OR
 5   OTHERWISE PROTECTED MATERIAL
 6         When a Producing Party gives notice to Receiving Parties that certain
 7   inadvertently produced material is subject to a claim of privilege or other
 8   protection, the obligations of the Receiving Parties are those set forth in Federal
 9   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
10   whatever procedure may be established in an e-discovery order that provides for
11   production without prior privilege review. Pursuant to Federal Rule of Evidence
12   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
13   of a communication or information covered by the attorney-client privilege or
14   work product protection, the parties may incorporate their agreement in the
15   stipulated protective order submitted to the court.
16         12. MISCELLANEOUS
17         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
18   person to seek its modification by the Court in the future.
19         12.2 Right to Assert Other Objections. By stipulating to the entry of this
20   Protective Order no Party waives any right it otherwise would have to object to
21   disclosing or producing any information or item on any ground not addressed in
22   this Stipulated Protective Order. Similarly, no Party waives any right to object on
23   any ground to use in evidence of any of the material covered by this Protective
24   Order.
25         12.3 Filing Protected Material. A Party that seeks to file under seal any
26   Protected Material must comply with Civil Local Rule 79-5. Protected Material
27   may only be filed under seal pursuant to a court order authorizing the sealing of the
28   specific Protected Material at issue. If a Party’s request to file Protected Material
                                              - 11 -
                        STIPULATION RE PROTECTIVE ORDER
 1   under seal is denied by the court, then the Receiving Party may file the information
 2   in the public record unless otherwise instructed by the court.
 3         13. FINAL DISPOSITION
 4         After the final disposition of this Action, as defined in paragraph 4, within
 5   60 days of a written request by the Designating Party, each Receiving Party must
 6   return all Protected Material to the Producing Party or destroy such material. As
 7   used in this subdivision, “all Protected Material” includes all copies, abstracts,
 8   compilations, summaries, and any other format reproducing or capturing any of the
 9   Protected Material. Whether the Protected Material is returned or destroyed, the
10   Receiving Party must submit a written certification to the Producing Party (and, if
11   not the same person or entity, to the Designating Party) by the 60 day deadline that
12   (1) identifies (by category, where appropriate) all the Protected Material that was
13   returned or destroyed and (2)affirms that the Receiving Party has not retained any
14   copies, abstracts, compilations, summaries or any other format reproducing or
15   capturing any of the Protected Material. Notwithstanding this provision, Counsel
16   are entitled to retain an archival copy of all pleadings, motion papers, trial,
17   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
18   and trial exhibits, expert reports, attorney work product, and consultant and expert
19   work product, even if such materials contain Protected Material. Any such archival
20   copies that contain or constitute Protected Material remain subject to this
21   Protective Order as set forth in Section 4 (DURATION).
22         14. Any violation of this Order may be punished by any and all appropriate
23   measures including, without limitation, contempt proceedings and/or monetary
24   sanctions.
25
26   ///
27   ///
28   ///
                                       - 12 -
                         STIPULATION RE PROTECTIVE ORDER
 1        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
     DATED: July 12, 2021          LAW OFFICE OF J. BLACKNELL
 3
 4                                       /s/ Kellen Davis
                             By:   ___________________________________
 5
                                   Jovan Blacknell
 6                                 Kellen Davis
 7                                 Attorneys for Plaintiff

 8
     DATED: July 12, 2021    CARPENTER, ROTHANS & DUMONT LLP
 9
10                                       /s/ Jill Williams
                              By: ___________________________________
11                                Jill Williams
12                                Caylin W. Jones
                                  Attorneys for Defendant,
13                                County of Los Angeles
14
15   DATED: July 12, 2021    COLLINSON, DAEHNKE, INLOW & GRECO
16
17                                      /s/ Laura E. Inlow
                              By: ___________________________________
18                                Laura E. Inlow
19                                Attorney for Defendants, Deputies Brandon
                                  Garmon and Steve Medina
20
21
     DATED: July 12, 2021    SEKI, NISHIMURA & WATASE, LLP
22
23                                      /s/ Janet L. Keuper
                              By: ___________________________________
24                                Gilbert M. Nishimura
25                                Janet L. Keuper
                                  Attorneys for Defendants, Deputies Dustin
26                                Row, Gabriel Juarez and Steven Cervantes
27
28
                                   - 13 -
                     STIPULATION RE PROTECTIVE ORDER
 1    ,7,66225'(5('
     DATED: -XO\    _____________________________________
 2
                             Honorable Alicia G. Rosenberg
 3                           United States Magistrate Judge
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   - 14 -
                     STIPULATION RE PROTECTIVE ORDER
 1                                           EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of ___________ [insert formal name of the case and the
 8   number and initials assigned to it by the court]. I agree to comply with and to be
 9   bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and
11   punishment in the nature of contempt. I solemnly promise that I will not disclose in
12   any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this
14   Order. I further agree to submit to the jurisdiction of the United States District
15   Court for the Central District of California for the purpose of enforcing the terms
16   of this Stipulated Protective Order, even if such enforcement proceedings occur
17   after termination of this action. I hereby appoint __________________________
18   [print or type full name] of _______________________________________ [print
19   or type full address and telephone number] as my California agent for service of
20   process in connection with this action or any proceedings related to enforcement of
21   this Stipulated Protective Order.
22
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26   Signature: __________________________________
27
28
                                       - 15 -
                         STIPULATION RE PROTECTIVE ORDER
